PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


THE CHRISTIAN SCIENCE BOARD OF           
DIRECTORS OF THE FIRST CHURCH OF
CHRIST, SCIENTIST; THE CHRISTIAN
SCIENCE PUBLISHING SOCIETY,
                 Plaintiffs-Appellees,
                  v.
DAVID J. NOLAN; UNIVERSITY OF
CHRISTIAN SCIENCE,                          No. 00-2270
             Defendants-Appellants,
                 and
DAVID E. ROBINSON; THE ROAN
MOUNTAIN INSTITUTE OF CHRISTIAN
SCIENCE AND HEALTH,
                       Defendants.
                                         
2                CHRISTIAN SCIENCE BOARD v. NOLAN



THE CHRISTIAN SCIENCE BOARD OF           
DIRECTORS OF THE FIRST CHURCH OF
CHRIST, SCIENTIST; THE CHRISTIAN
SCIENCE PUBLISHING SOCIETY,
                 Plaintiffs-Appellees,
                  v.
DAVID J. NOLAN; UNIVERSITY OF
CHRISTIAN SCIENCE,                           No. 00-2321
             Defendants-Appellants,
                 and
DAVID E. ROBINSON; THE ROAN
MOUNTAIN INSTITUTE OF CHRISTIAN
SCIENCE AND HEALTH,
                       Defendants.
                                         
THE CHRISTIAN SCIENCE BOARD OF           
DIRECTORS OF THE FIRST CHURCH OF
CHRIST, SCIENTIST; THE CHRISTIAN
SCIENCE PUBLISHING SOCIETY,
                 Plaintiffs-Appellees,
                  v.
DAVID J. NOLAN; UNIVERSITY OF
CHRISTIAN SCIENCE,                           No. 00-2322
             Defendants-Appellants,
                 and
DAVID E. ROBINSON; THE ROAN
MOUNTAIN INSTITUTE OF CHRISTIAN
SCIENCE AND HEALTH,
                       Defendants.
                                         
                 CHRISTIAN SCIENCE BOARD v. NOLAN                    3
            Appeals from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                          (CA-99-148-1)

                       Argued: April 6, 2001

                       Decided: July 26, 2001

    Before WILLIAMS, TRAXLER, and KING, Circuit Judges.



Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Williams and Judge Traxler joined.


                             COUNSEL

ARGUED: Brenda Ann Buan, MAHONEY, HAWKES & GOL-
DINGS, L.L.P., Boston, Massachusetts, for Appellants. Joseph H.
Lessem, COWAN, LIEBOWITZ & LATMAN, P.C., New York, New
York, for Appellees. ON BRIEF: Morris M. Goldings, MAHONEY,
HAWKES & GOLDINGS, L.L.P., Boston, Massachusetts, for Appel-
lants.


                             OPINION

KING, Circuit Judge:

   In these appeals, we are asked to evaluate the validity of the exer-
cise of jurisdiction by the district court in the Western District of
North Carolina over an Arizona defendant, based on that defendant’s
contributions to a website created and maintained by a North Carolina
co-defendant. For the reasons that follow, we conclude that jurisdic-
tion was proper and we affirm the district court.
4                  CHRISTIAN SCIENCE BOARD v. NOLAN
                                     I.

                                    A.

   Founded by Mary Baker Eddy in 1872, The First Church of Christ,
Scientist ("TFCCS"), is a Boston-based religious organization with
branches located throughout the world. TFCCS is governed by its
Board of Directors (the "Board"), whose broad functions include ulti-
mate supervision and control over the church’s prolific publishing
enterprise, The Christian Science Publishing Society. In furtherance
of its religious mission, TFCCS provides a variety of products and
publications, many of which bear federally registered and common
law trademarks owned by the Board.

   Defendants David Nolan and David Robinson are active Christian
Scientists whose beliefs diverge in significant respects from those
espoused and advanced by TFCCS.1 In February 1999, Nolan, a resi-
dent of Arizona, founded the University of Christian Science ("UCS")
as an "electronic campus on the world wide web" which would allow
present and potential Christian Scientists to "study the teachings of
Mary Baker Eddy and to exchange ideas about Christian Science."
J.A. 448. At that time, Nolan began developing the content of his
intended online university. Lacking the technical expertise necessary
to create and maintain a website, however, Nolan obtained the assis-
tance of David Robinson of Bakersville, North Carolina, in the spring
of 1999. Robinson secured a domain name for UCS and posted the
files provided to him by Nolan on the newly created site.2 Following
the website’s creation, Nolan maintained close contact with Robinson
    1
     Nolan is the president of United Christian Scientists, Inc., an organi-
zation that has challenged the legitimacy of the Board’s authority to act
under the will and trusts of Mary Baker Eddy. See, e.g., United Christian
Scientists v. First Church of Christ, Scientist, 829 F.2d 1152 (D.C. Cir.
1987) (holding that a private law granting to TFCCS an exclusive copy-
right to Mary Baker Eddy’s work, Science and Health, A Key to the
Scriptures, contravened the Establishment Clause of the First Amend-
ment).
   2
     The university’s website was originally located at the address
 and could be accessed through the site
Robinson maintained for The Roan Mountain Institute.
                  CHRISTIAN SCIENCE BOARD v. NOLAN                    5
and periodically sent revisions to the site’s content, which Robinson
posted to the UCS site. Thus, while Nolan apparently was solely
responsible for drafting and making judgments regarding the content
of the UCS website, it was Robinson who physically created and
maintained the site from his North Carolina residence.

                                  B.

   On July 23, 1999, the Board filed a trademark infringement suit in
the Western District of North Carolina against Robinson and Nolan
and the two entities with which they were associated, The Roan
Mountain Institute of Christian Science ("TRMI") and UCS, respec-
tively. More specifically, the Board alleged, inter alia, that Nolan and
UCS (collectively, the "Nolan Defendants"), without the Board’s per-
mission, used certain marks belonging to the Board, or marks "con-
fusingly similar thereto," in printed materials and on the UCS
website. The Board also alleged that the Nolan Defendants "have held
themselves out as being affiliated with or sponsored by ‘The Official
Academic Auxiliary of the Board of Education of the Church of
Christ, Scientist.’" J.A. 30. In the Board’s view, the Nolan Defendants
included the terms "Church of Christ, Scientist" and "Board of Educa-
tion of the Church of Christ, Scientist" in the content of the website
and printed materials, knowing and intending that the use of such
terms would likely cause confusion, and would mislead the public
into believing that their products and services "emanate from, are
approved, authorized or sponsored by, or are in some way associated
with the Board and/or TFCCS." J.A. 31.

    Although the Board’s complaint and summons were promptly
served on Robinson and TRMI, service of process on Nolan proved
more difficult. After an unsuccessful attempt to effect service by cer-
tified mail, pursuant to Rule 4(j)(1)(c) of the North Carolina Rules of
Civil Procedure, the Board retained the services of a private investiga-
tor to locate Nolan. The investigator determined that Nolan was resid-
ing in Modesto, California, and a process server was employed to
serve Nolan at that location. The process server, however, was also
unable to serve Nolan, and the Board, attesting that Nolan was
actively evading service of process, sought leave to serve Nolan by
publication, pursuant to Rule 4(j1) of the North Carolina Rules of
Civil Procedure. The Magistrate Judge for the Western District of
6                  CHRISTIAN SCIENCE BOARD v. NOLAN
North Carolina granted such leave to the Board by order dated Octo-
ber 20, 1999, and notice was published in the November 16, Novem-
ber 23, and November 30, 1999 editions of The Modesto Bee (a
newspaper of general circulation in Modesto, California).

   As the Nolan Defendants failed to answer or otherwise respond to
the Board’s complaint, the Board moved the district court for entry
of default judgment against them.3 By its Judgment ("Default Judg-
ment") and accompanying Memorandum and Order entered on July
6, 2001, the district court determined that the Nolan Defendants had
infringed certain of the Board’s registered trademarks, in violation of
the Lanham Act, 15 U.S.C. § 1114, and it permanently enjoined the
Nolan Defendants from using those contested marks. The Board
thereafter moved to have the Nolan Defendants held in contempt by
the district court, maintaining that the Nolan Defendants had failed to
comply with the injunction order. On September 6, 2000, the district
court entered an order finding that, although the Nolan Defendants
had received notice of the Default Judgment, they had violated and
continued to violate its terms and provisions. Accordingly, the Nolan
Defendants were ordered to appear on September 25, 2000, and to
show cause, if they could, why they should not be adjudged in civil
contempt of court.

   Nolan at last mobilized to oppose the Board’s motion for an order
of contempt, asserting that the Default Judgment was void for lack of
personal jurisdiction or, alternatively, for invalid service of process.
   3
     Robinson, appearing pro se, filed an answer on behalf of himself and
TRMI (collectively, the "Robinson Defendants"), and an injunction was
issued by the district court for the Western District of North Carolina
against the Robinson Defendants on July 5, 2000, followed, on October
4, 2000, by an order holding them in civil contempt. See Christian Sci-
ence Bd. of Dirs. of the First Church of Christ, Scientist v. Robinson, 123
F. Supp. 2d 965 (W.D.N.C. 2000) (cited infra at 9). Although the Robin-
son Defendants and the Nolan Defendants were co-defendants in this liti-
gation — and indeed were held in civil contempt by the same October
4, 2000 order — the Robinson Defendants unsuccessfully challenged the
district court’s injunction in a separate appeal resolved by this Court ear-
lier this year. See Christian Science Bd. of Dirs. of the First Church of
Christ, Scientist v. Robinson, 243 F.3d 536 (4th Cir. 2001) (unpublished
table decision).
                     CHRISTIAN SCIENCE BOARD v. NOLAN                        7
The district court rejected both of these assertions by order entered on
September 20, 2000; two days later, the court addressed the balance
of Nolan’s arguments for Rule 60 relief, concluding that no "excep-
tional circumstances" were present to justify setting aside the Default
Judgment.4 Nolan immediately noticed an appeal to this Court from
the September 20, 2000 order, and concurrently moved in the district
court to stay enforcement of the injunction pending appeal.

   Accordingly, at its September 25, 2000 contempt hearing, the dis-
trict court considered the Nolan Defendants’ motion for a stay, along
with the Board’s motion to find them in contempt of the Default Judg-
ment. On October 4, 2000, the district court ruled in favor of the
Board as to both motions. See Christian Science Bd. of Dirs. of the
First Church of Christ, Scientist v. Robinson, 123 F.Supp.2d 965
(W.D.N.C. 2000). The district court held, more particularly, that its
exercise of personal jurisdiction over the Nolan Defendants offended
neither the North Carolina long-arm statute nor constitutional due
process concerns. See id. at 971-76. Moreover, the district court ruled
that the Nolan Defendants were unlikely to prevail on the merits of
their Lanham Act challenge, i.e., their objections that the offending
website did not satisfy the Act’s requirement that the protected mark
be used "in connection with the sale . . . distribution or advertising of
any goods or services," and that, in any case, the website involved
protected speech exempt from the Lanham Act’s proscriptions. See id.
at 969-71. Having affirmed the validity of the underlying Default
Judgment, the district court then found the Nolan Defendants in con-
tinuing defiance thereof and held them both in civil contempt. See id.
at 978. The Nolan Defendants timely appealed the district court’s
contempt order of October 4, 2000. We possess jurisdiction over these
appeals — encompassing both the September 22, 2000 and October
4, 2000 orders — pursuant to 28 U.S.C. § 1291.
  4
   Rule 60(b) provides, in relevant part, that the district court
      may relieve a party or party’s legal representative from a final
      judgment, order, or proceeding for the following reasons: (1)
      mistake, inadvertence, surprise, or excusable neglect; . . . (4) the
      judgment is void; (5) the judgment has been satisfied, released,
      or discharged . . .; or (6) any other reason justifying relief from
      the operation of the judgment[.]
Fed. R. Civ. P. 60(b).
8                  CHRISTIAN SCIENCE BOARD v. NOLAN
                                     II.

                                     A.

   The fundamental question on appeal — whether the Nolan Defen-
dants’ contacts with North Carolina were sufficient to support the dis-
trict court’s exercise of personal jurisdiction — is a question of law
which we review de novo. See Koehler v. Dodwell, 152 F.3d 304, 307
(4th Cir. 1998) (citation omitted). It is axiomatic that, in order for a
district court to validly assert personal jurisdiction over a non-resident
defendant, two conditions must be satisfied. First, the exercise of
jurisdiction must be authorized by the long-arm statute of the forum
state, and, second, the exercise of personal jurisdiction must also
comport with Fourteenth Amendment due process requirements. See,
e.g., Stover v. O’Connell Assocs. Inc., 84 F.3d 132, 134 (4th Cir.
1994).

   The North Carolina long-arm statute provides, inter alia, for juris-
diction over any validly-served defendant who "is engaged in substan-
tial activity within [North Carolina]," see N.C. Gen. Stat. § 1-
75.4(1)d, or whose act or omission gave rise to an action claiming
injury to person or property in North Carolina, see N.C. Gen. Stat.
§ 1-75.4(3). Like those of many other states, North Carolina’s long-
arm statute is construed to extend jurisdiction over nonresident defen-
dants to the full extent permitted by the Due Process Clause. See Cen-
tury Data Systems, Inc. v. McDonald, 428 S.E.2d 190, 191 (N.C. Ct.
App. 1993). Thus, the dual jurisdictional requirements collapse into
a single inquiry as to whether the defendant has such "minimal con-
tacts" with the forum state that "maintenance of the suit does not
offend ‘traditional notions of fair play and substantial justice.’" See
Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citations
omitted).

   Here, as the district court duly observed, the Nolan Defendants
clearly were not engaged in such "substantial" or "continuous and sys-
tematic" activities in North Carolina to subject themselves to the dis-
trict court’s general jurisdiction. See Christian Science Bd., 123 F.
Supp. 2d at 974 (quoting Helicopteros Nacionales de Colombia, S.A.
v. Hall, 466 U.S. 408, 414-16 (1984)).5 Our analysis must focus, then,
    5
   In contrast to "specific" jurisdiction, a court exercises "general" juris-
diction over a defendant "in a suit not arising out of or related to the
                  CHRISTIAN SCIENCE BOARD v. NOLAN                     9
on whether the Board’s trademark infringement suit sufficiently arises
from, or relates to, the Nolan Defendants’ contacts with North Caro-
lina to support an exercise of specific jurisdiction. See id. Like the
district court before us, we must examine three factors to determine
whether specific jurisdiction was appropriate: First, to what extent did
the Nolan Defendants "purposefully avail" themselves of the privi-
leges of conducting activities in North Carolina and thus invoke the
benefits and protections of its laws; second, did the Board’s claims
arise out of those North Carolina-related activities; and, finally, was
the exercise of jurisdiction constitutionally "reasonable." See id.; Bur-
ger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 476-77 (1985).

   Applying these factors, the district court concluded that the Nolan
Defendants had indeed taken "direct actions to create a connection
with North Carolina by enlisting Robinson to download their web
page design onto his domain, located and maintained in North Caro-
lina," and then consistently sending information, including solicita-
tions for contributions and sales of merchandise, to Robinson for use
on the UCS website. See id. As to the second requirement, there is no
dispute that the material drafted and transmitted by Nolan formed the
basis for the alleged infringement. Arriving at the third, "reasonable-
ness" inquiry, the district court restated its finding that the Nolan
Defendants, through Robinson, had targeted their activities toward
North Carolina. The district court characterized the website as an "in-
teractive" one,6 engaged in the transaction of business within North
Carolina, and thus concluded that it was proper to subject the Nolan
Defendants to the forum’s jurisdiction.

   We agree with the district court that the conditions set forth by the
Supreme Court in Burger King regarding the permissible exercise of
specific personal jurisdiction are fully satisfied in this case. In chal-
lenging the district court’s decision, the Nolan Defendants strain to
argue that the "purposeful availment" condition was absent here,
because Nolan neither actively solicited Robinson’s services nor com-
pensated them. Instead, the Nolan Defendants insist, Robinson volun-

defendant’s contacts with the forum." See Helicopteros Nacionales, 466
U.S. at 414, nn. 8-9.
  6
    See discussion of website interactivity in Part II.B, infra.
10                CHRISTIAN SCIENCE BOARD v. NOLAN
teered to develop and maintain the offending website — an offer
which Nolan "passively" accepted. See Appellants’ Br., at 21. We are
unconvinced by the distinction advanced by the Nolan Defendants. A
prospective defendant need not initiate the relevant "minimum con-
tacts" to be regarded as purposefully availing himself of the privileges
of conducting activity in the forum state. But see Burger King, 471
U.S. at 475 (nonresident defendant may not be "haled into a jurisdic-
tion solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ con-
tacts, or the ‘unilateral activity of another party or a third person’")
(citations omitted). Here, it is evident that Robinson’s invitation was
extended within the context of his friendship and ongoing correspon-
dence with Nolan, and that Robinson hoped to assist a fellow Chris-
tian Science practitioner disseminate information and, at least
prospectively, sell religious products and services.7 Although Nolan
was solely responsible for preparing — and, periodically, altering —
the content of the UCS website, he depended on Robinson to establish
and maintain the actual site.8 Nolan’s connection to North Carolina
was by no means fortuitous or unwitting. Rather, Nolan deliberately
entered a collaborative enterprise with Robinson, well aware that any
potentially tortious content he created would be physically uploaded
by a North Carolina resident working on a computer in North Caro-
lina. See id. (jurisdiction is proper "where the defendant ‘deliberately’
  7
     The original UCS website, as posted on June 21, 1999, represented
that the online university would eventually include such features as "a
weekly live Lecture Series utilizing Real Audio," "a University Press
which [would] produce an electronic quarterly publication titled, The
Christian Science Digest," and "a well stocked Campus Book Store for
the purchase of anything and everything that pertains to Christian Sci-
ence and Mary Baker Eddy[.]" See J.A. 69.
   8
     The Board would have us characterize Robinson as Nolan’s agent;
assuming that such an agency relationship existed, Robinson’s activities
in North Carolina would be attributable to Nolan as principal. See Appel-
lee’s Br., at 21-22. We are reluctant, however, to conclude that Nolan
possessed the requisite degree of control to establish an agency relation-
ship. See, e.g., Peace River Elec. Coop., Inc. v. Ward Transformer Co.,
Inc., 449 S.E.2d 202, 210-11 (N.C. Ct. App. 1994) ("Our cases empha-
size that the element of ‘control’ is the primary indicator of an agency
relationship."). Even in the absence of a formal principal/agent relation-
ship, Nolan’s coordination with, and reliance upon, Robinson nonethe-
less constituted substantial contacts with North Carolina.
                   CHRISTIAN SCIENCE BOARD v. NOLAN                       11
has engaged in significant activities within a State, or has created
‘continuing obligations’ between himself and residents of the
forum’") (citations omitted).9

   Having contented ourselves that the Nolan Defendants "purpose-
fully availed" themselves of the privileges of conducting activity in
North Carolina, and that the Board’s claims arise from that activity,
we arrive at the third Burger King factor. Although constitutional rea-
sonableness is a somewhat nebulous concept, we are confident that
the district court’s assertion of jurisdiction over the Nolan Defendants
comports with "traditional notions of fair play and substantial justice."
See Int’l Shoe, 326 U.S. at 320. In determining whether jurisdiction
is constitutionally reasonable, we may evaluate "the burden on the
defendant, the forum State’s interest in adjudicating the dispute, the
plaintiff’s interest in obtaining convenient and effective relief, the
interstate judicial system’s interest in obtaining the most efficient res-
olution of controversies, and the shared interest of the several States
in furthering fundamental substantive social policies." See Burger
King, 471 U.S. at 477 (internal quotation marks omitted). More gener-
ally, our reasonableness analysis is designed to ensure that jurisdic-
tional rules are not exploited "in such a way as to make litigation ‘so
gravely difficult and inconvenient’ that a party unfairly is at a ‘severe
disadvantage’ in comparison to his opponent.’" Id. at 478.
  9
    Citing Amberson Holdings LLC v. Westside Story Newspaper, 110 F.
Supp. 2d 332 (D.N.J. 2000), the Nolan Defendants assert that the mere
transmission of content to a server located in the forum state cannot sup-
port the exercise of personal jurisdiction. While that may be true, it is not
the situation presented here. As the de facto webmaster, Robinson took
an active role in creating and updating the UCS website — a site which,
incidentally, was operated on a California server. Nolan’s ongoing com-
munications with Robinson quite clearly transcended the de minimis con-
tacts contemplated in Amberson Holdings. See id. at 336 (analogizing
access to a website, through a server physically located in the forum
state, to "forwarding calls to a desired number through a switchboard").
Indeed, in denying jurisdiction, the Amberson Holdings court specifically
pointed out that the "administration, maintenance, and upkeep of defen-
dants’ website" had occurred in a state other than the forum. See id. at
337.
12                 CHRISTIAN SCIENCE BOARD v. NOLAN
   Although defending a lawsuit in North Carolina was, without
doubt, inconvenient for Nolan, the inconvenience was not so grave as
to offend constitutional due process principles. The Board’s decision
to bring suit in North Carolina, rather than in its home state of Massa-
chusetts, imposed no additional burden on Nolan, while reducing the
burden on his co-defendant Robinson. Thus, North Carolina was a rel-
atively sensible choice in terms of promoting judicial efficiency.
Moreover, we must reject the suggestion that North Carolina had no
interest in the suit. Surely, North Carolina’s interest in deterring trade-
mark infringement is implicated by the postings of allegedly infring-
ing materials by a North Carolina resident to a website accessible
through a North Carolina-based domain.10 In short, the district court’s
exercise of specific personal jurisdiction over the Nolan Defendants
is consistent with "traditional notions of fair play and substantial jus-
tice."

                                     B.

   In their effort to resist the district court’s jurisdiction, the Nolan
Defendants direct our attention to an emerging series of court deci-
sions addressing the extent to which a nonresident defendant’s web-
site may constitute the sole basis for a court’s exercise of jurisdiction.
Invoking the now-familiar "sliding scale" of interactivity set forth in
Zippo Manufacturing Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119,
1123 (W.D. Pa. 1997) — under which the validity of jurisdiction
depends on the "level of interactivity and commercial nature of the
exchange of information" of the defendant’s website — the Nolan
Defendants maintain that the UCS website was essentially "passive"
and therefore should not expose them to the district court’s jurisdic-
tion. See Appellant’s Br., at 23-28. This Court has not addressed the
propriety of exercising jurisdiction over a defendant whose only con-
tact with the forum state consists of a website accessible by residents
  10
     We note, though, that North Carolina residents were not necessarily
injured to a greater extent than residents of other states. Although the dis-
trict court suggested that the Nolan defendants "targeted" North Carolina
by using a website accessible through a North Carolina domain, see
Christian Science Bd., 123 F. Supp. 2d at 974-75, it is not clear to what
extent, if any, Robinson’s TRMI domain was actually directed at North
Carolina residents, or accessed disproportionately by them.
                   CHRISTIAN SCIENCE BOARD v. NOLAN                         13
of the forum. While this is an important question — and one which
has garnered considerable attention — we need not resolve it in this
case, because the Nolan Defendants had specific contacts with North
Carolina providing an independent and valid basis for personal jurisdic-
tion.11

                                     III.

  Although the Nolan Defendants’ appeals focus primarily on their
personal jurisdiction challenge, several other issues have been
presented for our review.

   First, the Nolan Defendants assign error to the district court’s
refusal to set aside the Default Judgment on the grounds that Nolan
was never properly served. Unable to serve Nolan personally, the
Board sought and received leave of court to serve by publication.
Nolan concedes that he received actual notice of the litigation prior
to the entry of the Default Judgment, but maintains that the Default
Judgment should nevertheless be set aside because service was
effected by publication in California, rather than in Arizona. Under
Rule 4(j1) of the North Carolina Rules of Civil Procedure, notice by
  11
    We note in passing that the offending website was not entirely pas-
sive, insofar as it invited visitors to the site to e-mail questions and infor-
mation requests to Nolan. Although the site anticipated future
interactivity, e.g., "chat rooms" and book sales, the site was only mini-
mally interactive when the Board filed its complaint. Had the Board
brought suit in another, unrelated forum — South Carolina, for instance
— we would be more hesitant to allow the exercise of personal jurisdic-
tion over the Nolan Defendants. See, e.g., Mink v. AAAA Dev. LLC, 190
F.3d 333, 337 (5th Cir. 1999) (refusing to allow personal jurisdiction
over defendant whose only connection with forum was a website provid-
ing users with a printable mail-in order form, a toll-free telephone num-
ber, and defendant’s mailing address). We are convinced, though, that
Nolan’s relationship with Robinson — specifically, the benefit Nolan
derived from Robinson’s North Carolina-based activities — was a rea-
sonable basis for the district court’s exercise of personal jurisdiction. Cf.
Designs88 Ltd. v. Power Uptik Prods., LLC, 133 F. Supp. 2d 873, 877
(W.D.Va. 2001) (allowing Virginia court to exercise jurisdiction over
nonresident defendants in partnership dispute involving a website
designed, implemented, and maintained by plaintiffs in Virginia).
14                CHRISTIAN SCIENCE BOARD v. NOLAN
publication may be effected "in the area where the party to be served
is believed by the serving party to be located." The Board ran its
notice in The Modesto Bee, based on its reasonable belief that Nolan
was in Modesto, California; moreover, Nolan admits receiving the
copy of the notice that was mailed to him. Nolan’s argument that he
was never properly served is therefore without merit.

   We are similarly unpersuaded by the Nolan Defendants’ contention
that they were entitled to Rule 60(b) relief from the Default Judgment
entered against them. Given that Nolan was concededly aware of the
Board’s suit, and yet failed to respond or appear prior to the entry of
the Default Judgment, we will not disturb the district court’s denial
of Rule 60(b) relief upon its finding that the Nolan Defendants’
neglect was inexcusable.

   More substantively, the Nolan Defendants insist that the UCS web-
site did not violate the Lanham Act, and that the district court abused
its discretion in denying their motion to stay the injunction pending
appeal. After careful consideration, we see no error in the district
court’s conclusion that the Nolan Defendants were unlikely to suc-
ceed on the merits "on the issue of whether their conduct falls within
that proscribed by the Lanham Act." See 123 F. Supp. 2d at 971. In
the circumstances presented, there was no abuse of discretion in the
district court’s ruling.

   Finally, the Nolan Defendants challenge the district court’s entry
of the civil contempt order, based on its finding that the Nolan Defen-
dants continued to display infringing marks on the UCS website, in
knowing violation of a valid injunction. As we have already con-
cluded, see supra Part II, the Default Judgment was not void for lack
of jurisdiction. The Nolan Defendants maintain, however, that modifi-
cations to the UCS website, along with the inclusion of a disclaimer
disavowing any affiliation with the Board, rendered their conduct
noncontemptuous. We must conclude that the district court acted well
within its discretion in determining that the website, even as modified,
still did not comply with the terms of the Default Judgment, and thus
holding the Nolan Defendants in civil contempt.

                                  IV.

   For the reasons set forth herein, we affirm the district court’s order
of September 22, 2000, denying the Nolan Defendants’ Motion for
                CHRISTIAN SCIENCE BOARD v. NOLAN             15
Relief from Judgment, and we also affirm its order of October 4,
2000, holding the Nolan Defendants in civil contempt and denying
their Motion for a Stay of the Injunction.

                                                    AFFIRMED